Citation Nr: 0705430	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-17 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Whether the appellant is eligible for restoration of 
dependency and indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from July 10, 1957, to July 
7, 1961, and from July 24, 1961, to March 31, 1968.  The 
appellant was the veteran's spouse at the time the veteran 
died in April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 decision by the RO.  


FINDINGS OF FACT

1.  The appellant was born on June [redacted], 1944; she married the 
veteran on August [redacted], 1963.

2.  The veteran died on April [redacted], 1993, and the appellant was 
awarded DIC benefits by way of a May 1993 VA rating decision.

3.  The appellant remarried on May [redacted], 2001; she reached age 
57 on June [redacted], 2001.

4.  The RO terminated the award of periodic DIC benefits from 
May 2001; the appellant sought restoration of DIC benefits by 
way of a January 2004 claim.


CONCLUSION OF LAW

The appellant is not eligible for restoration of DIC 
benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002 & Supp. 
2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant argues that her May 2001 
remarriage following the veteran's April 1993 death should 
not be a bar to her eligibility for restoration of DIC 
benefits, entitlement to which she had previously 
established.  

The facts are that the appellant was born on June [redacted], 1944, 
she married the veteran on August [redacted], 1963, and the veteran 
died on April [redacted], 1993.  She remained married to the veteran 
until the moment of his death.  The RO, by a May 1993 
decision, found that the cause of the veteran's death was due 
to his period of military service and accordingly awarded DIC 
benefits to the appellant.  The appellant remarried on May 
[redacted], 2001.

A "surviving spouse," which makes a claimant eligible for 
certain VA benefits, including DIC, is one who is a person of 
the opposite sex who was the spouse of a veteran at the time 
of the veteran's death and who continuously lived with the 
veteran from the date of marriage to the date of the 
veteran's death and who has not remarried.  38 U.S.C.A. 
§ 101(3).  However, the remarriage of the surviving spouse of 
a veteran shall not bar the furnishing of benefits to such 
person as the surviving spouse if the remarriage is void, or 
has been annulled by a court of competent jurisdiction, 
unless the annulment was secured through fraud.  38 U.S.C.A. 
§ 103(d)(1).  Additionally, remarriage shall not bar the 
furnishing of DIC benefits, among others, if the remarriage 
has been terminated by death or divorce, unless the divorce 
is secured through fraud.  38 U.S.C.A. § 103(d)(2).  This was 
the state of the law when the appellant remarried.

Effective from January 1, 2004, the law was amended to also 
provide that remarriage after age 57 of the surviving spouse 
of the veteran shall not bar the furnishing of DIC benefits, 
among others, to the surviving spouse of the veteran.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2652, 2673 (2003).  The appellant made her claim for 
eligibility for restoration in January 2004 on the basis that 
she was merely 14 days away from her 57th birthday when she 
remarried and should therefore be counted as eligible for 
restoration of the DIC benefit.

Although the appellant was very nearly 57 years of age when 
she remarried, she had not reached the age of 57 as required 
by Congress.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2652, 2673 (2003).  Consequently, she does not 
meet the requirements for restoration.  She was the surviving 
spouse of the veteran until she remarried, see 38 U.S.C.A. 
§ 101(3), and she does not meet any exception listed in 
38 U.S.C.A. § 103(d), which allows for DIC benefits to be 
paid despite remarriage under the circumstances as noted 
above.  Consequently, her appeal must be denied.

As noted above, the facts in this case are not in dispute.  
The law controls the outcome, which means that notice and 
duty-to-assist provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2006)) are inapplicable.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  


ORDER

The appellant is not eligible for restoration of DIC 
benefits; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


